Citation Nr: 1645992	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  13-09 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include whether the reduction of the rating from 100 percent to 70 percent, effective April 1, 2010, was proper.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 2000 to January 2001 and from September 2001 to April 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which reduced the Veteran's rating for PTSD from 100 percent to 70 percent effective April 1, 2010.


FINDING OF FACT

The Veteran's rating of 100 percent for PTSD had been in effect for less than five years, and the evidence does not show actual improvement in the disability or improvement in the Veteran's ability to function under the ordinary conditions of life and work during the relevant period.


CONCLUSION OF LAW

The criteria for a restoration of a 100 percent rating for PTSD have been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2015); 38 C.F.R. §§ 3.105 , 3.344, 4.2, 4.3, 4.13, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted by an April 2006 rating decision, and a 50 percent evaluation was awarded effective May 1, 2005.  In a March 2007 rating decision the RO increased the rating for PTSD to 100 percent effective November 27, 2006.  In an October 2009 decision the RO proposed reducing the Veteran's rating from 100 percent to 70 percent.  The Veteran was notified of this proposal in a letter dated in October 2009.  In the letter, the Veteran was afforded the opportunity for a hearing and was given 60 days in which to submit additional evidence that his compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).  The Veteran submitted no evidence during that time period.  In a January 2010 rating decision the RO reduced the evaluation of the Veteran's PTSD from 100 percent to 70 percent effective April 1, 2010, and informed the Veteran of this in a letter dated in January 2010.  The Veteran appealed this decision.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. 38 C.F.R. § 3.105(e).  The October 2009 rating decision and notice letter to the Veteran satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based. 38 C.F.R. § 3.105(e).  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed, the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated in a January 2010 rating decision, accompanied by a notice letter.  The effective date of the reduction was April 1, 2010.  Thus, the RO satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.

As the procedural requirements for a reduction under 38 C.F.R. § 3.105 (e) were appropriately followed here, the Board may turn to the substance of the claim, namely, whether the evidence shows actual improvement in the rated disability at issue.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  See Faust v. West, 13 Vet. App. 342 (2000); Brown v. Brown, 5 Vet. App. 413, 420 (1993); Tucker v. Derwinski, 2 Vet. App. 201 (1992).
 
The provisions of paragraphs 3.344(a) and 3.344(b) apply to ratings which have continued for long periods at the same level (5 years or more). They do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant reduction in rating.  38 C.F.R. § 3.344 (c). 

The rating at issue had been in effect for less than 5 years at the time of the reduction.  Thus, 38 C.F.R. § 3.344 (a) and (b) are not for application.  Nevertheless, in any case to warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10, 4.13).

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence.  38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421.

PTSD is rated in accordance with 38 C.F.R. § 4.130 , Diagnostic Code 9411, which states that PTSD is to be rated under the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 70 percent disability rating is appropriate for PTSD that is manifested by occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or the inability to establish and maintain effective relationships.

 A 100 percent disability evaluation is assigned where PTSD is productive of total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; or memory loss for the names of close relatives, own occupation, or own name.

In the March 2007 rating decision in which the RO increased the Veteran's PTSD rating to 100 percent, the RO informed the Veteran that since there was an likelihood of improvement, the assigned evaluation is not considered permanent and is subject to a future review examination.  The Veteran underwent that review examination in August 2009, which it appears is largely what triggered the RO's proposed reduction.

At the time of the Veteran's March 2007 VA examination he had not worked since June 2006 after moving to care for his mother and being unable to find a job, partly due to decreased motivation, dislike of crowds, and tiredness interfering with his job search.  He was again unemployed at the time of his August 2009 VA examination, although he had worked as relief manager at a storage company from July 2007 to November 2007.  He reported he quit that job because "everybody was corrupt" and "setting him up for failure" and he didn't have enough energy to do his job.  He also indicated that sometimes he failed to perform basic tasks of the job without consequence.  He reported occasional lapses in concentration and difficulty maintaining motivation and alertness had interfered with his ability to carry out instructions and occupational tasks, but he did not have problems with basic verbal communication and was able to respond to simple questions and make simple work-related decisions.  He stated that he had missed a number of days of work.  He indicated that his lack of motivation and depression had interfered with his search for employment.

At the time of his March 2007 VA examination he indicated he was single, having broken up with a girlfriend of one year due to her infidelity.  At his August 2009 VA examination he reported he had been dating a woman he knew prior to service for the past two years.  In 2007 he reported intermittent contacts with his siblings, fair contact with his father, and a previously close relationship with his mother that had become difficult due to her illness.  He reported making two friends since moving and hardly going out, with his leisure pursuits limited to working on the computer and walking the dog.  By 2009 he had moved into his mother's house help to help with her care.  He reported playing video and computer games for recreation and occasionally going to his girlfriend's house and infrequently going out to eat with her.  He reported being easily irritated and arguing with his mother and girlfriend, and the examiner described the relationships as "mildly conflicted."  He reported having no male friends and spending most of his time at home in his room with his only hobby looking at electronics on the internet.

At his 2007 VA examination his PTSD symptoms were noted to include nervousness, tiredness, lack of motivation, insomnia, recurrent nightmares, watchful, easily startled with noises, always on guard, nightmares, hypervigilance and hyperarousal.  He reported experiencing such symptoms almost all the time and having panic attacks three to four times per week. He reported keeping knives around the house.  The examiner noted the Veteran had difficulty with focusing and concentration in the interview.  Similarly, at his 2009 VA examination his symptoms were noted to include a depressed mood, insomnia resulting in daytime fatigue, worry, nightmares about service, a lack of ambition and energy, mildly impaired attention and concentration, and occasional panic attacks resulting in some restriction of activity outside the home.  He reported keeping a knife under his bed and being watchful when leaving the house.  The record shows the Veteran was hospitalized in late 2005 and early 2006 due to suicidal ideations but had not been hospitalized again due to his PTSD as of the rating reduction although he reported passive suicidal ideation at his 2009 VA examination.

On examination in both 2007 and 2009 the Veteran's appearance was noted to be casual with appropriate grooming.  He made eye contact, was oriented, his thought process and content unimpaired, his speech rate and flow normal, his thinking generally logical and goal-directed, and his memory grossly intact.  He reported no hallucinations or delusions or obsessive or ritualistic behavior.  In 2007 his mood was described as nervous with congruent affect and in 2009 his mood was described as dysphoric and his affect constricted but congruent with his thought content.

In 2007 the VA examiner assigned a score of 45-50 on the Global Assessment of Functioning (GAF) scale included in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association.  In 2009 the VA examiner assigned a GAF score of 50, noting a range of 47 to 52 over the past year.

After the RO's January 2010 decision effectuating the rating reduction the Veteran submitted a treatment note by the VA physician who had been treating him for his PTSD for the past three years.  The doctor opined that the Veteran had not shown any significant improvement in his PTSD symptoms since he began treating him.  He noted the Veteran has nightmares four or more times weekly, flashbacks as many as 10 to 15 times a week, a frequently depressed mood, extreme difficulty completing tasks because of impaired concentration caused by intrusive recall, extreme anxiety with daily panic attacks, significant gaps in his short-term memory, severe emotional numbing and avoidance of others, and suicidal thoughts and sense of a foreshortened future.

VA treatment notes indicate that throughout 2008 and 2009 the Veteran continued to report sleeping problems, fatigue, irritability, nightmares, depression, intrusive thoughts, and thoughts of death with GAF scores between 50 and 55 being assigned.

Having considered the 2009 VA examination as well as the Veteran's extensive VA treatment records from both before and after the proposed rating reduction, as well as the opinion of the Veteran's VA treating doctor, the Board finds that a preponderance of the evidence does not support a rating reduction.  The nature and severity of the Veteran's symptoms as described by him at his 2007 and 2009 VA examinations as well as after the examination and by his treating doctor in 2010 do not suggest an improvement in the Veteran's disability level.  Further, occupationally the Veteran had only brief employment in the time between when he was granted a 100 percent rating and when the RO proposed reducing that rating and he reported difficulties with that job due to his PTSD, similar to his occupational situation in the period immediately prior to when his 100 percent rating was granted.  Socially, the Veteran was in a two-year romantic relationship at the time of the rating reduction, although it was described as being mildly conflicted.  However, he reported otherwise having no friends in 2009 while at his 2007 VA examination he indicated he had two friends.  The Board finds that the evidence is at most in equipoise as to whether an improvement in the Veteran's disability level had actually occurred and reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Therefore, giving the Veteran the benefit of the doubt the Board finds that the rating reduction was not proper.

As the Board has found that the Veteran's 100 percent rating for PTSD must thus be reinstated, the question of an increased rating is moot. 


ORDER

The reduction of disability rating for PTSD from 100 percent to 70 percent effective from April 1, 2010 was improper, and entitlement to restoration of the 100 percent rating is granted, subject to the law and regulations governing the payment of VA compensation benefits.


______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


